Citation Nr: 1201656	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.  

This matter comes before the Board of Veterans' Appeals  (Board) on an appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that certain dental conditions are not considered disabling by VA and may be service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  In decision below, the Board has denied the Veteran's claim for service connection for a dental disorder for compensation purposes.  However, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Hays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran's claim of service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has not yet been considered.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDING OF FACT

The Veteran does not have any tooth loss as a result of bone loss due to trauma or disease during service. 


CONCLUSION OF LAW

Service connection for compensation purposes for a dental disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.38, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim concerning a dental disorder now before the Board, the Veteran was provided notice that met these requirements in a letter dated in September 2008.  This letter met the timing requirement as it was sent before the October 2008 rating decision.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Service connected comp" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  The September 2008 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  While the Veteran indicated as part of his December 2008 substantive appeal (see VA Form 9) that he wished to have a hearing conducted by a member of the Board (Veterans Law Judge), he later, in January 2009, withdrew his request.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  Available service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which have not been obtained.  

The Veteran has not had a VA examination specifically for his current claim seeking service connection for a dental disorder.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards --"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence").  

In this case, a VA examination is unnecessary to decide the claim for service connection for a dental disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to have had the type of dental disorder in service for which compensation may be paid.

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, has reviewed the Veteran's June 2008 claim; his October 2008 notice of disagreement; his VA Form 9, Appeal to the Board of Veterans' Appeals, dated in December 2008; and a December 2011 Appellant's Brief, prepared and submitted by his accredited representative.  All of these statements are entirely absent of any assertions that he experiences recurrent symptoms of a dental disability.  The Board finds that even the most liberal reading of these documents cannot be construed as alleging recurring symptoms of a dental disability.

The only possible evidence of record that could serve to establish the existence of a current disability or recurrent symptoms of a dental disability comes as part of the Veteran's VA Form 9 wherein he indicated that he was claiming service connection for a dental disability because his teeth were jarred loose in an in-service football game; he added his teeth were not loose before that time.  However, the Board is of the opinion that, if the mere act of completing and submitting such a statement were meant to satisfy the requirement of providing evidence of a current disability or recurrent symptoms of a disability, the statutory and regulatory language identified in McLendon would not read the way it does, and, in fact, would be unnecessary.  See Waters (VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.).  Accordingly, given the absence of any lay or medical evidence of a current disability or recurrent symptoms of a disability, the Board concludes that it is not necessary to obtain a medical examination or medical opinion in order to decide the service connection claim in this case.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

The Veteran contends that he had four teeth extracted in-service as a result of them being jarred loose in a football field.  See December 2008 VA Form 9.  He has not alleged subsequent or current problems resulting from these extractions.

Service treatment records show that no defects were noted in the course of the Veteran's December 1960 service enlistment examination.  A dental record reports that teeth number 12, 13, 29, and 30 were extracted under anesthesia in January 1961.  At separation, the Veteran indicated that he had never had severe tooth or gum trouble.  

There is no evidence that supports a finding that the Veteran's teeth were removed due to trauma or disease or that any bone loss was involved.  The Veteran's dental treatment records do not make any mention of bone loss, trauma, or disease, such as osteomyelitis.  While in Shinseki v. Nielson, 607 F.3d 802 (2010), the Federal Circuit court suggested that dental malpractice could constitute trauma in some circumstances, dental trauma does not include the intended result of proper medical treatment provided by the military.  Thus, the mere fact that the Veteran's teeth were extracted during service does not provide a basis for service connection.  There is no evidence of loss of substance of body of maxilla or mandible as is required for service connection for compensation purposes, even in cases of disease or trauma.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


